UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                    ________________________________

                              No. 00-20796
                    ________________________________

                          United States of America,
                                                       Plaintiff-Appellee,

                                       v.

                        Filiberto Velasquez-Rojas,
                  aka Pedro Gonzales, III, aka John Doe,
                      aka Filiberto Rojas Velazquez,
                         aka Pedro Gonzales, III,
                                                  Defendant-Appellant.
              _____________________________________________

               Appeal from the United States District Court
                    For the Southern District of Texas
                              (H-00-CR-255-1)
              _____________________________________________
                             February 12, 2001

Before REYNALDO G. GARZA, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

      Filiberto Velasquez-Rojas plead guilty to one count of making

a false statement in an application for a passport in violation of

18   U.S.C.    §   1542   and   one   count   of   possession   of   a   false

identification document with intent to use such document to defraud

the United States in violation of 18 U.S.C. § 1028(a)(4).                  The

district court determined a total offense level of 6 for these

charges, which corresponded to an imprisonment range of 0 to 6

months.   However, the district court decided to depart upward to a

total offense level of 10, which corresponded to an imprisonment

      *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
range of 6 to 12 months.          The district court did so on the grounds

that   the    harm   done    to   Pedro    Gonzales,   III,   whose      identity

Velasquez-Rojas        had   assumed,     would   otherwise   go    unpunished.

Accordingly,     the    district     court    sentenced   Velasquez-Rojas       to

concurrent     sentences     of    12   months    imprisonment     and   3   years

supervised release on each count, concurrent fines of $2000 on each

count, and a special assessment of $200.

       Velasquez-Rojas now appeals his sentence on the grounds that

there was no evidence to support the district court’s upward

departure in this case and that there are no features of this case

to remove it from the “heartland” of cases arising under U.S.S.G.

§ 2L2.2.     Because we find that the district court did not abuse its

discretion in departing upward in this case, we affirm Velasquez-

Rojas’ sentence.

       We review a district court’s decision to depart from the

Sentencing Guidelines for an abuse of discretion.                Koon v. United

States, 518 U.S. 81, 98 (1996).           The PSR, the factual findings of

which the district court adopted, established that the true Pedro

Gonzales, III, whose identity Velasquez-Rojas adopted, was assessed

back taxes and penalties by the IRS in 1998 that he did not owe as

a result of Velasquez-Rojas using Gonzales’ social security number

as his taxpayer identification number.            Gonzales also had problems

claiming unemployment benefits for the same reason.                The PSR also

established that Velasquez-Rojas bought merchandise on credit he

obtained in Gonzales’ name, thereby damaging Gonzales’ credit

                                        -2-
history.      Factual findings in a PSR are sufficient to support a

district court’s factual findings for sentencing purposes.                             United

States v. Alford, 142 F.3d 825, 831 (5th Cir. 1998).                          Velasquez-

Rojas did not object to these findings in the district court and

does not establish that they were plainly erroneous now.

       Whether     a    case       falls    within   the   “heartland”            of   cases

encompassed by a particular provision of the Sentencing Guidelines

is entrusted to the discretion of the district court.                             Koon, 518
U.S.   at    93.       When    a    particular     provision      of   the    Sentencing

Guidelines does not take into account certain encouraged factors,

and when those factors are present in a particular case, then the

district court may depart upward at its discretion.                     Koon, 518 U.S.

at 96.      § 2L2.2 of the Sentencing Guidelines, which is applicable

to this case, does not take into account loss to a person whose

identity     is    assumed     by    a     defendant.      Such    loss      is    also   an

encouraged factor for departure per § 5K2.5 of the Sentencing

Guidelines.        Neither does § 2L2.2 take into account its subject

offense being committed to facilitate another criminal purpose. In

this case, Velasquez-Rojas committed these offenses to facilitate

his use of Gonzales’ social security number, in violation of 42

U.S.C. § 408.          § 5K2.9 of the Sentencing Guidelines encourages

departure for these reasons.

       The district court properly found that Gonzales was harmed by

the actions of Velasquez-Rojas. These harms would not otherwise be

punished unless the district court departed upward in its sentence.

                                             -3-
Accordingly, the judgment of the district court is AFFIRMED.

AFFIRMED.




                               -4-